Petition for Writ of Mandamus Denied and Memorandum Opinion filed
May 20, 2014.




                                             In The

                        Fourteenth Court of Appeals

                                      NO. 14-13-00993-CV



 IN RE PATRICIA ANN POTTS AND MINOR A.M.W. (A CHILD), Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   11th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2009-741611

                             MEMORANDUM OPINION

       1
         Relator was adjudged a vexatious litigant in Cause No. 2009-74161 by the Honorable
Mike Miller, presiding judge of the 11th District Court of Harris County. Judge Miller’s
judgment prohibits relator from filing, in propria persona, any new litigation in this state without
the permission of a local administrative judge. This original proceeding stems from relator’s
request to obtain such permission to file a new litigation for which a separate cause number has
not been assigned.
      On November 13, 2013, relator Patricia Ann Potts, individually and as next
friend of her minor child, A.M.W., filed an amended petition for writ of
mandamus. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the local administrative judge of Harris
County to vacate an order denying relator permission as a vexatious litigant to file
new litigation against real party in interest Affiliated Computer Services, Inc.

      The record before this Court does not establish that the local administrative
judge of Harris County, the Honorable Robert Schaffer, abused his discretion in
denying relator permission to file the proposed litigation. Relator has not satisfied
her burden to demonstrate entitlement to mandamus relief. Accordingly, we deny
relator’s petition for writ of mandamus.

      Relator’s motion to reinstate this original proceeding is denied as moot.


                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                           2